DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-12, 19-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,748,228).

a.	Re claim 1, Kim et al. disclose a device, comprising: a substrate 200 (see figs. 1-6 and related text; see remaining of disclosure for more details); a die 300 (col. 5 ln. 60) on the substrate; a thermal interface material (TIM) 302 (col. 6 ln. 25-40) on the die; solder bumps 20 (col. 6 ln. 38-54) on a periphery of a top surface of the substrate, the solder bumps extending upward from the substrate; and an integrated heat spreader (IHS) 400 (col. 7 ln. 6 to col. 8 ln 17) on the solder bumps, the IHS covering the TIM.

b.	Re claim 2, the solder bumps are aligned with the periphery of the HIS (explicit on the figures).

c.	Re claim 4, the solder bumps are a part of a pattern of attachment material 21&20 that includes solder bump portions 20 and adhesive portions 21 (col. 6 ln. 45-55).

d.	Re claim 5, the solder bumps are a part of a pattern of attachment material 21&20 that includes solder bump portions at corners of the periphery of the top surface of the substrate (see fig. 2) and adhesive portions 21 in other places on the periphery of the top surface of the substrate (see col. 6 ln. 45-55 that explains that adhesive 21 is between balls 21, therefore there are adhesive portions 21 in other places on the periphery of the top surface of the substrate).

e.	Re claim 6, the solder bumps are a part of a pattern of attachment material 21&20 that includes adhesive portions (portions of 21 around the balls at corners of substrate 200) at corners of the periphery of the top surface of the substrate (see the four corners identified on annoted fig. 2 below).


    PNG
    media_image1.png
    861
    1223
    media_image1.png
    Greyscale

f.	Re claim 7, Kim et al. disclose a device, comprising: a substrate 200 (see figs. 1-6 and related text; see remaining of disclosure for more details); solder bumps 20 on a periphery of a top surface of the substrate, the solder bumps extending upward from the substrate and defining a space (explicit on fig. 1); a sealant 21 on the top surface of the substrate, the sealant in the space defined by the solder bumps; and an integrated heat spreader (IHS) 400 on the solder bumps and the sealant.

g.	Re claim 8, see claim 2 rejection above.

h.	Re claim 10, the solder bumps and the sealant are a part of a pattern of attachment material 21&20 that includes solder bump portions and sealant portions.
i.	Re claim 11, the solder bumps and the sealant are a part of a pattern of attachment material 21&20 that includes solder bump portions at corners (see annotated fig. 2) of the periphery of the top surface of the substrate and sealant portions in other places on the periphery of the top surface of the substrate (see explanations given in claim 5 rejection above, the sealant replacing the adhesive).

j.	Re claim 12, the solder bumps and the sealant are a part of a pattern of attachment material 21&20 that includes sealant portions (sealant portions around the balls at the corners) at corners of the periphery of the top surface of the substrate.

k.	Re claim 19, Kim et al. disclose a method, comprising: providing a substrate 200 see figs. 1-6 and related text as well as remaining of disclosure for more details); placing a die 300 on the substrate; forming a TIM 302 on the die; forming solder bumps 20 on a periphery of a top surface of the substrate, the solder bumps extending upward from the substrate; and placing an integrated heat spreader (IHS) 400 on the solder bumps, the IHS covering the TIM.

l.	Re claim 20, forming the solder bumps includes forming the solder bumps to be in alignment with the periphery of the HIS (explicit in view of fig. 1-2&6).

m.	Re claim 22, forming the solder bumps includes forming the solder bumps to be a part of a pattern of attachment material 21&20 that includes solder bump portions and adhesive portions 21.
n.	Re claims 23 and 24, see respectively claims 5 and 6 rejections above noting that any structural element (solder, adhesive, etc..) present is implicitly formed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,748,228) in view of Zhao et al. (US 7,271,479).

a.	Re claim 3, Kim et al. disclose all the limitations of claim 1 a stated above except explicitly that the solder bumps have a thickness in the range of 10 to 200 µm. However, Zhao et al. disclose a structure similar to the one of Kim et al. where a height H2 of a solder 2880 bonding an integrated heat spreader 2850 to a substrate 2892 is 0.05-0.2mm (i.e. 50 to 200 microns; see fig. 28, col. 20 ln. 24-36 and col. 21 ln. 12-24). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder bumps 20 (and thus adhesive 21 also) to have a height (i.e. vertical thickness) of 50 to 200 microns (range that falls in the claimed range), and this as a non-inventive step of providing such solder balls connecting a heat spreader to a circuit board according to known height values with a reasonable expectation of success (see MPEP 2143.E&G).

b.	Re claims 9 and 21, see claim 3 rejection above wherein the same rationale applies.

Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,748,228) in view of Hua et al. (US 2008/0111234).

a.	Re claim 13, Kim et al. disclose one or more processing components 100 (see figs. 1-6 and related text as well as remaining of disclosure for more details; 300a is disclosed in col. 6 ln. 8 as being a logic die and as such, 100 is a processing component); the one or more processing components including (i.e. being) a device comprising: a substrate 200; a die 300 on the substrate; a thermal interface material (TIM) 302 on the die; solder bumps 20 on a periphery of a top surface of the substrate, the solder bumps extending upward from the substrate; and an integrated heat spreader (IHS) 400 on the solder bumps, the IHS covering the TIM. But Kim et al. do not appear to explicitly disclose a system comprising the at least one or more processing components and at least one or more storage components.

	However, Hua et al. disclose that it is conventionally known in the art to provide electronic systems that comprise an electronic assembly wherein the electronic assembly is comprised of a plurality of IC packages mounted on a printed circuit board (see at least [0002]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have mounted a plurality (4 or more for example) of the packages 100 of Kim et al. to a printed circuit board to form an electronic assembly, and further provided the said electronic assembly in a system in order for the system to benefit from the reliability (thermal, electrical and mechanical) performance of said packages (see at least col. 9 26-59 of Kim et al.), or in the alternative as merely doing the combination above as merely implementing an electronic system as known in the art (see MPEP 2143.A&E&G). The modification would have resulted in a system as recited in claim 13, comprising at least one or more (2 for example out of the 4 mentioned above) of the packages 100 that is a processing component as explained above, and at least another one or more (the 2 remaining out of the 4) of the packages 100 that is a storage component (300b is disclosed in col. 6 ln. 9 as being a memory die and as such, 100 is a memory component).

b.	Re claims 14, 16, 17 and 18, see respectively claims 2, 4, 5 and 6 rejections above.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,748,228) in view of Hua et al. (US 2008/0111234), and further in view of Zhao et al. (US 7,271,479).

Re claim 15, Kim et al. in view of Hua et al. disclose all the limitations of claim 13 a stated above except explicitly that the solder bumps have a thickness in the range of 10 to 200 µm. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the solder balls with a thickness in the claimed range based on the same arguments invoked in claim 3 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 9,287,233), Chuang et al. (US 6,967,403) and Mikubo et al. (US 2002/0053726).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899